                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Criminal Case No. 17-cr-427-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     JOSE BURCIAGA ANDASOLA,

       Defendant.


                    ORDER DENYING MOTION TO SUPPRESS AND
                     MOTION FOR SUPPLEMENTAL DISCOVERY


       The Government charges Defendant Jose Burciaga Andasola (“Burciaga”) with

one count of possessing methamphetamine with intent to distribute (21 U.S.C.

§ 841(a)(1) & (b)(1)(A)(viii) and 18 U.S.C. § 2), one count of possessing heroin with

intent to distribute (21 U.S.C. § 841(a)(1) & (b)(1)(B)(i) and 18 U.S.C. § 2), and one

count of possessing a firearm while unlawfully in the United States (18 U.S.C.

§ 922(g)(5)). (ECF No. 54.) These charges arose from an investigation in which the

Government discovered drugs (some buried underground, apparently) and a firearm at

“Longhorn Point,” a rural property associated with Defendant near Pueblo, Colorado.

The search of the property was pursuant to a warrant which claimed probable cause

based on, among other things, surveillance of the property and information obtained

from a confidential informant. (ECF No. 70-1.) The warrant also authorized a

“subterranean” search. (Id. at 2.)

       Currently before the Court are two motions: Burciaga’s Motion for Supplemental
Discovery (ECF No. 68), and Burciaga’s Motion to Suppress Evidence from Search

Pursuant to Warrant (ECF No. 70). For the reasons explained below, the Court denies

both motions.

                                        I. ANALYSIS

A.    Motion to Suppress Evidence from Search Pursuant to Warrant (ECF
      No. 70)

      1.       General Standards

               a.     Burden of Proof

      “Generally, if the search or seizure was pursuant to a warrant, the defendant has

the burden of [proving that the Government violated the Fourth Amendment].” United

States v. Carhee, 27 F.3d 1493, 1496 (10th Cir. 1994) (internal quotation marks

omitted). Burciaga has offered no argument why the general rule does not apply in this

case, nor is the Court aware of any possible argument. Accordingly, Burciaga bears the

burden here.

               b.     Deferential Review of Warrants

      The Court’s duty

               is to ensure that the magistrate judge had a substantial basis
               for concluding that the affidavit in support of the warrant
               established probable cause. The task of the issuing
               magistrate is simply to make a practical, common-sense
               decision whether, given all the circumstances set forth in the
               affidavit there is a fair probability that contraband or
               evidence of a crime will be found in a particular place.

               Because of the strong preference for searches conducted
               pursuant to a warrant, the Supreme Court has instructed us
               to pay great deference to a magistrate judge’s determination
               of probable cause. Only the probability, and not a prima
               facie showing, of criminal activity is the standard of probable
               cause. The test is whether the facts presented in the
               affidavit would warrant a man of reasonable caution to
               believe that evidence of a crime will be found at the place to


                                              2
              be searched.

United States v. Nolan, 199 F.3d 1180, 1182–83 (10th Cir. 1999) (internal quotation

marks and citations omitted; alterations incorporated).

       2.     Burciaga’s Attacks on the Warrant

       Burciaga presents three arguments, or apparent arguments, which the Court will

discuss in turn.

              a.     Informant’s Unreliability

       Burciaga first states as follows:

              The probable cause for the search was based, in large
              measure, on information provided by a confidential informant
              who is not named. In considering an informant’s information
              used to establish probable cause, the Supreme Court has
              adopted a totality of the circumstances analysis that also
              includes the informant’s “veracity” or “reliability” and his
              “basis of knowledge.” Illinois v. Gates, 462 U.S. 213, 230–
              232 (1983); United States v. Hendrix, 644 F.3d 1334, 1338
              (10th Cir. 2011).

(ECF No. 70 ¶ 5.) Without elaboration on these legal principles, Burciaga then moves

on to a different argument. Only in his reply brief does Burciaga argue anything related

to these legal principles. (ECF No. 79 at 1–2.) The Court could deem those arguments

forfeited. See, e.g., United States v. Harrell, 642 F.3d 907, 918 (10th Cir. 2011). In the

interest of justice, the Court will reach them.

       Burciaga’s first reply-brief argument addresses paragraph 8 of the Affidavit,

which states that the confidential source told law enforcement officers, among other

things, that Burciaga sells illegal drugs and “keeps [them] within the TARGET

LOCATION [i.e., Longhorn Point], . . . likely buried to conceal them from law

enforcement.” (ECF No. 70-1 ¶ 8.) Burciaga asserts that “[p]aragraph 8 of the affidavit

fails to mention how the informant claims to have this information. It fails to say whether


                                              3
or not this information is hearsay information or rumor or simply the informant’s

suspicion.” (ECF No. 79 at 1.) There is no requirement that an affidavit make explicit

whether information is hearsay, rumor, and so forth. Nonetheless, the confidential

source had previously tipped off law enforcement to places where others were hiding

drugs, including in a hidden compartment inside the wall of the house. (ECF No. 70-1

¶ 7.) The magistrate judge therefore had reason to believe that the confidential source

was reliable in his reports of where hidden drugs could be found. Moreover, the

confidential source’s tip was not the only information the Government presented to

justify a search that included digging. The Government also observed dirt on the

packaging of drugs that the confidential source purchased from Burciaga in a controlled

buy. (Id. ¶ 20.)

       Burciaga’s second reply-brief argument is that paragraphs 11–15 and 17–21 of

the Affidavit “say[] nothing about why any of the drugs would be at the location which

the government asked the Magistrate [Judge] to allow them search.” (ECF No. 79 at 2.)

Burciaga reads these paragraphs very narrowly. Paragraphs 17 through 19 state that

the Government observed a vehicle leave Longhorn Point and rendezvous with the

confidential source, and that the occupant of the vehicle then delivered bundles of

methamphetamine and heroin to the confidential source. These were the same bundles

that were covered in dirt, mentioned above. Burciaga is therefore incorrect to represent

that the cited paragraphs of the Affidavit provided the magistrate judge nothing from

which to infer that drugs would be at Longhorn Point. Moreover, about six months later,

law enforcement officers tailed a vehicle that left Longhorn Point, pulled it over for a

traffic violation, obtained a warrant to search it, and discovered cocaine. (ECF No. 70-1



                                             4
¶¶ 39–47.)

       All of this, coupled with the confidential source’s previous record of reliability in

identifying places where drugs have been hidden, gave the magistrate judge ample

probable cause to authorize a search for drugs at Longhorn Point.

              b.     Basis to Search for a Gun

       Burciaga claims that “the affidavit has no mention of a gun; nevertheless, the

warrant authorizes the search and seizure for weapons.” (ECF No. 70 ¶ 6.) Burciaga is

incorrect. The Affidavit explicitly states: “Based on my training and experience,

narcotics traffickers commonly are in possession of firearms in order to protect their

valuable stash of narcotics and as a result of the illicit, cash nature of their business.”

(ECF No. 70-1 ¶ 54.) The Court therefore rejects this argument.

              c.     Stale Information

       Finally, Burciaga argues that

              the affidavit for the search warrant is based, in large part, on
              information that occurred in February of 2017. The warrant
              was issued six months later. The law of the Fourth
              Amendment requires that a warrant is valid only as long as
              the information in the oath or affirmation supporting its
              issuance provides probable cause to believe the item sought
              will still be found in the place to be searched at the time the
              search is conducted. Whether information is too stale to
              establish probable cause depends on the nature of the
              criminal activity, the length of the activity, and the nature of
              the property to be seized. United States v. Garcia, 707 F.3d
              1190, 1194-95 (10th Cir. 2013).

(ECF No. 70 ¶ 7.) As with his reliability-of-the-confidential-informant argument, above,

Burciaga sets forth the law and then stops. He nowhere applies the law to his case. He

does not explain why the nature of the criminal activity, the length of the activity, and the

nature of the property to be seized counsel in favor of finding that the warrant was



                                              5
based on stale information. He offers nothing in his reply brief either.

       Burciaga cannot simply state general legal principles and expect the Court or the

Government to figure out what he means to argue. Burciaga bears the burden here,

and this “argument” does not satisfy it. Accordingly, the Court will not inquire into the

staleness of the warrant.

B.     Motion for Supplemental Discovery (ECF No. 68)

       Burciaga’s Motion for Supplemental Discovery seeks an order requiring the

Government to disclose the name of the confidential informant. (ECF No. 68 ¶ 6.)

However, Burciaga does not cite (much less argue from) the standard Roviaro test for

whether a defendant is entitled to the identity of a confidential informant. See Roviaro v.

United States, 353 U.S. 53, 60–62 (1957); see also United States v. Moralez, 908 F.2d

565, 567–68 (10th Cir. 1990) (expounding on the Roviaro test). Burciaga does not cite

or apply Roviaro in his reply brief either (ECF No. 78), despite the Government’s

argument from Roviaro in its response brief (ECF No. 74 at 2–3).

       Burciaga instead argues that the Government plans to introduce recorded

conversations between himself and the confidential informant, that those statements will

be hearsay, and that, to the extent they are introduced, Federal Rule of Evidence 806

allows him to attack the declarant’s credibility by any evidence that would be admissible

if the declarant were testifying from the stand. (ECF No. 68 ¶¶ 3–5.) Thus, says

Burciaga, he needs the confidential informant’s name and identity “to be able to make

an investigation into his credibility.” (Id. ¶ 6.) An added layer to this argument is that

the confidential informant is now dead, reportedly killed in a car accident. (Id. ¶ 3.)

       The Court has reviewed the transcripts of the recorded conversations the

Government intends to introduce. (ECF No. 74 at 8–42.) There is, frankly, no “truth” to

                                              6
be asserted in these conversations. They are almost entirely exchanges about when

and where to meet, and their value to the Government is as evidence that Burciaga was

speaking with the confidential informant to set up a drug deal—the fact of Burciaga’s

words, not their truth (if any could be gleaned)—assuming the Government can provide

extrinsic contextual evidence showing that Burciaga and the confidential informant were

indeed planning a drug deal. In other words, the recordings do not present a question

of the credibility of the confidential source’s statements during the recorded

conversations. Burciaga therefore fails to carry his burden that the Court should order

the Government to disclose the confidential informant’s identity. See Moralez, 908 F.2d

at 567 (defendant has the burden of persuading the Court that a confidential source’s

identity should be disclosed).

       Nonetheless, to the extent the Government has information regarding the

confidential informant that it must disclose under Brady v. Maryland, 373 U.S. 83

(1963), or Giglio v. United States, 405 U.S. 150 (1972), the Government’s duty remains

intact. The Court trusts that the Government will fully comply with its constitutional

duties in this regard.

                                    II. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     Burciaga’s Motion for Supplemental Discovery (ECF No. 68) is DENIED;

2.     Burciaga’s Motion to Suppress Evidence from Search Pursuant to Warrant (ECF

       No. 70) is DENIED; and

3.     By separate order, the Court will set new dates for a Final Trial Preparation

       Conference and jury trial.



                                             7
Dated this 28th day of May, 2019.

                                        BY THE COURT:



                                        ______________________
                                        William J. Martinez
                                        United States District Judge




                                    8
